DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims  1-16, 32, 33, 35, 36, 38-43 are pending in this application and examined in this Office Action.  Applicant’s amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final.  Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Sequence Rules
The newly submitted copy of the amended specification now reciting sequence identifiers is acknowledged. 

Status of Rejections
	1.	Double Patenting
	The provisional rejection of claims 1-16, 32-43 on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 25-30 of copending Application No. 16/700,750 is maintained.  Applicants have not filed a terminal disclaimer.  The rejection is maintained as set forth below.  

	2.	Rejection under 35 USC 112(b)
	The rejection of claims 32 and 6 and claims dependent therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.

3.	Rejection under 35 USC 102(a) over Dingle
	The rejection of claims 1-10, 38 and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Dingle et al (“Three-Dimensional Neural Spheroid Culture: An In Vitro Model for Cortical Studies,” Tissue Engineering: Part C, Vol 21, Number 12, 2015) (Dingle) is withdrawn in view of the amendments to the claims. 

4.	Rejection under 35 USC 103
	The rejection of claims 11- 16, 32, 33, 35, 36, and 40-43 under 35 U.S.C. 103 as being unpatentable over Dingle et al (“Three-Dimensional Neural Spheroid Culture: An In Vitro Model for Cortical Studies,” Tissue Engineering: Part C, Vol 21, Number 12, 2015) (Dingle) as applied to claims 1-10, 38 and 39 above and further in view of Ezekiel et al (US 2007/0015210) [Ezekiel] is withdrawn in view of the amendments to the claims. New grounds of rejection are set forth below. 

5.	Rejection under 35 USC 103
	The rejection of claims 34 and 37 under 35 U.S.C. 103 as being unpatentable over Dingle as applied to claims 1-10, 38 and 39 above and further in view Subramanian et al (US 20120052568) [Subramanian] is withdrawn in view of the amendments to the claims. New grounds of rejection are set forth below. 

4.	Rejection under 35 USC 103
	The rejection of claims 13 and 14 under 35 U.S.C. 103 as being unpatentable over Dingle and Ezekiel as applied to claims 11-16, 32, 33, 35, 36, and 40-43 above and further in view of Subramanian is withdrawn in view of the amendments to the claims. New grounds of rejection are set forth below. 

Rejections maintained
Claim Rejections - 35 USC § 101
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 32, 33, 35, 36, 38-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 25-30 of copending Application No. 16/700,750. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to BMPS systems that comprise two or more neural cell types aggregated into a spheroid mass, which include micro-glia and the same biomarkers being expressed, and wherein both BMPS systems are electrophysiologically active in a spontaneous manner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	A terminal disclaimer remains required. 

Recast Rejections

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

1.	Claims 1-10, 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle (above) in view of Subramanian (above).

Dingle discloses an in vitro three dimensional neural spheroid culture (abstract) (the claimed “in vitro brain microphysiological system,” BMPS) (claims 1, 38) comprising neurons and glia (Abstract) (the claimed “comprising two or more neural cell types aggregated into a spheroid mass’) (claims 2, 38 (the “one or more NPC types”)). Dingle discloses the neurons were electrically active (Abstract, page 1277, right column, bottom paragraph) (the claimed “electrophysically active in a spontaneous manner,” claim 1). Dingle discloses (page 1276, right column, bottom paragraph) the spheroids had a diameter of 100-230 um, a value falling within the claimed range of “less than about 500 um” (claims 1, 38; 39 (“less than about 450 um, 400 um, 350 um or 300 um”).
Regarding claim 2, Dingle discloses (page 1277, right column, bottom paragraph) the neurons in the spheroids were electrically active and formed synaptic connections, thereby disclosing the claimed “mature neurons.”
Regarding claim 3, Dingle discloses that the two or more neural cell types comprise a mature neuron and glial cells (claim 2) and the BMPS further comprised cells consisting of astrocytes and oligodendrocytes and microglia as well as progenitor cells (page 1277, left column, first paragraph) (the claimed “two or more neural cell types further comprise cells consisting of astrocytes and oligodendrocytes;” claim 3).
Regarding claim 4, Dingle discloses the spheroids had electrical activity, synapse formation (page 1279, left column, bridging paragraph) (claim 1), thereby disclosing the claimed “BMPS has neural characteristics selected from the group consisting of ... synaptogenesis” (claim 4).
Regarding claim 5, Dingle discloses the spheroids comprising neurons exhibited globular patterns of B-IIl-tubulin neuronal staining and NeuN (page 1275, right column, last paragraph), thereby disclosing the claimed “express one or more biomarkers selected from the groups consisting of ... TUBIII and NEUN.”
Regarding claim 6, Dingle discloses an in vitro three dimensional neural spheroid cultures (abstract) (the claimed “synthetic neurological organ”) comprising neurons and glia (Abstract) (the claimed “comprising two or more neural cell types aggregated into a spheroid mass”). Dingle discloses the neurons were electrically active (Abstract, page 1277, right column, bottom paragraph) (the claimed “electrophysically active in a spontaneous manner”). Dingle discloses (page 1276, right column, bottom paragraph) the spheroids had a diameter of 100-230 um, a value falling within the claimed range of “less than about 500 um”.
Regarding claim 7, Dingle discloses (page 1277, right column, last paragraph) the neurons in the spheroids were electrically active and formed synaptic connections, thereby disclosing the claimed “mature neurons.”
Regarding claim 8, Dingle discloses that the two or more neural cell types comprise a mature neuron and glial cells (claim 2) and the BMPS further comprised cells consisting of astrocytes and oligodendrocytes and microglia as well as progenitor cells (page 1277, left column, first paragraph) (the claimed “two or more neural cell types further comprise cells consisting of astrocytes and oligodendrocytes”).
Regarding claim 9, Dingle discloses the spheroids had electrical activity, synapse formation (page 1279, left column, bridging paragraph) (the claimed “BMPS has neural characteristics selected from the group consisting of ... synaptogenesis”).
Regarding claim 10, because the Dingle synthetic neurological organ had electrical activity and synapse formation (page 1279, left column, bridging paragraph), the synthetic neurological organ is considered to “mimic the microenvironment of the CNS.”
Regarding claims 40-42, Dingle discloses (page 1276, right column, bottom paragraph) the spheroids had a diameter of 100-230 um, a value falling within the claimed range of “less than about 500 um” (claim 38) and a value falling within the claimed range of less than 450 um (claim 39). Dingle fails to disclose the spheroid mass is between 350 and 330 (claim 40), or between 330 and 300 (claim 41) or about 310 um (claim 42). However, it would have been obvious to one or ordinary skill to culture the spheroids until a desired size is obtained, lacking evidence to the contrary.
Regarding claim 43, Dingle discloses the spheroids comprising neurons exhibited globular patterns of B-IIl-tubulin neuronal staining and NeuN (page 1275, right column, last paragraph), thereby disclosing the claimed “express one or more biomarkers selected from the groups consisting of ... TUBIII and NEUN.”
Dingle differs from the claims in that the documents fails to disclose an in vitro brain microphysiological system (BMPS) further comprising endothelial cells capable of forming a blood brain barrier.
 However, Subramanian cures the deficiency.
Subramanian discloses suspension cultures are used in the expansion and differentiation of embryonic stem cells by cultivating them as aggregates [0004]. Subramanian discloses the aggregates can continue to grow in culture under stirred suspension culture [0005]. Subramanian discloses the cells can be prepared from any tissue source, such as brain [0075]. Subramanian discloses production of neural progenitor cells [0102] and Subramanian discloses the production of differentiated cells such as glial, neuronal or oligodendrocyte or endothelial cells [0247].
It would have been obvious to one of ordinary skill to modify the BMPS of Dingle by including endothelial cells or induce production of endothelial cells therein as suggested by Subramanian in order to obtain a spheroid comprising cell types such as glial, neuronal or oligodendrocyte or endothelial known to be present in the brain (the claimed “endothelial cells capable of forming a blood brain barrier;” newly amended claim 1, claim 6). 
One of ordinary skill would have had a reasonable expectation of success in obtaining an in vitro MBMPS containing endothelial cells in view of the teachings of Subramanian disclosing successful culture of aggregates comprising differentiated cells such as glial, neuronal or oligodendrocyte or endothelial cells [0247].
One of ordinary skill would have been motivated to include endothelial cells in order to obtain biomimetic 3D tissues/organoids as an in- vitro model for studying differentiation, organogenesis, migration, tumor biology, and in high-throughput drug screening [0004] as taught by Subramanian.

2.	Claims 11, 12, 13, 14, 15, 16, 32, 33, 35, 36  are rejected under 35 U.S.C. 103 as being unpatentable over Dingle (above) and Subramanian (above) as applied to claims 1-10, 38-43 above and further in view of Ezekiel (above). The teachings of Dingle and Subramanian above are incorporated herein in their entirety.

Dingle differs from the claims in that the document fails to disclose a method for inducing one or more pluripotent stem cells (PSC) types (first issue) or that the inducing further comprises adding microglia or microglia precursor cells (second issue). However, Ezekiel and Subramanian cure the deficiency.

A.  first issue (inducing one or more pluripotent stem cells (PSC) types):

However, Ezekiel cures the deficiency.
Ezekiel discloses differentiation (the claimed “inducing”) of ES cells (the claimed “pluripotent stem cell types;” claim 11, first part; the claimed “human or embryonic stem cells;” claim 12) into a neuronal lineage [0012] and that ES cells maintained in suspension form spheroid colonies [0012] (the claimed BMPS).
Ezekiel discloses by that by maintaining ES under specific culture conditions and addition of factors specific for differentiation of particular cell lineages, such as utilizing retinoic acid for neuronal differentiation, specific cell types can be generated, resulting in the formation of neuronal progenitor cells during and the formation of neurons, glial cells and astrocytic cells during later stages [0012]. Ezekiel discloses the neuronal glial precursor cells predominate at day 3, oligodendrocytes at day 5, astrocytes at days 6 to 9 and neuronal cells at days 5 to 20 [0012].
Ezekiel discloses [0012] by maintaining the EB under specific culture conditions, specific cell types can be generated  (the claimed “differentiating the one or more PSC types to form one or more neural progenitor (NPC) types” (claim 11, second part) and that the method will reproducibly produce BMPS.
Because Ezekiel discloses the ES cells maintained in suspension form spheroids which can contain neural progenitor cells, Ezekiel discloses the claimed “exposing one or more NPC types to ....stirring” (claim 11, third part). Further, Ezekiel discloses the EB are generated by a stirred culture method [0007] (the claimed “stirring’).
Ezekiel discloses [0012] that ES cells maintained in suspension and in the absence of LIF form spheroid colonies of differentiated cells and that EB contain cells of neuronal lineages [0012]. Ezekiel discloses [0084] the EB have a uniform size of from 300 um to 600 um, preferably 415 um (the claimed “spheroid mass has a diameter less than 500 um,” claim 11, last part).
Regarding claim 12, Ezekiel discloses utilization of mouse embryonic stem cells lines [0105], [0134] thereby disclosing the claimed “human or animal embryonic stem cell.”
Regarding claim 15, Ezekiel discloses the EB are generated by a stirred culture method [0007]. The choice of shaking time is a choice within the purview of one of ordinary skill in the art as shown by Ezekiel, disclosing the neuronal glial precursor cells predominate at day 3, oligodendrocytes at day 5, astrocytes at days 6 to 9 and neuronal cells at days 5 to 20 [0012]. One of ordinary skill would have continued culture for a predetermined length of time in order to obtain a desired cell type, lacking evidence to the contrary.
Regarding claim 16, Ezekiel discloses addition of the growth factors NGF [0105] and retinoic acid.
Regarding claims 32, 35, Ezekiel discloses genetic modification of ES cells with HPRT targeting vectors [0108]. Ezekiel discloses ES cells differentiated with RA into neurons which stained positive for MAPS (a marker for neurons, [0110]) and the low affinity NGF receptor have a typical neuronal morphology [0110]. Ezekiel therefor discloses the neuronal cell types include one or more genetically modified cells. It would have been obvious to one of ordinary skill to utilized genetically modified neuronal cells in order to track the development of the BMS and monitor the effects of small agents and drugs for screening purposes, as taught by Ezekiel [0133].
Regarding claim 33, 36, Ezekiel discloses [0110] the genetically modified neuronal cells on day 12 of differentiation express B-galactosidase, thereby disclosing the “one or more genetically modified cells include one or more reporter genes.”
It would have been obvious to one of ordinary skill to modify the method of Dingle and Subramanian by substituting the induced pluripotent stem cells types of Ezekiel for the neural cell types of Dingle in order to obtain a method of reproducibly producing an in vitro brain microphysiological system (BMPS) in view of the teachings of Ezekiel that a BMPS comprising induced pluripotent stem cells is an efficient in vitro system to screen and study effects of small molecules and bioagents and is alternative to embryo and live animal studies. 
One of ordinary skill would have had a reasonable expectation of success in using induced pluripotent stem cells to produce BMPS in view of the teachings of Ezekiel that a BMPS comprising induced pluripotent stem cells is an efficient in vitro system to screen and study effects of small molecules and bioagents and is alternative to embryo and live animal studies.
One of ordinary skill would have been motivated to develop the system in order to screen many compounds efficiently and study effects of identified compounds, as suggested by Ezekiel [006].

B.	second issue (adding microglia or microglia precursor cells (second issue):
Dingle differs from the claims in that the documents fail to disclose a method for inducing one or more pluripotent stem cells (PSC) types comprising adding microglia or microglia precursor cells.  However, Subramanian cures the deficiency. 
Subramanian discloses [0260] microglial cells can used to treat disorders as well as repair of tissue and that microglial cells that have been genetically altered can be used for transplantation for treatment of diseases where access is limited due to the blood brain barrier. Subramanian discloses [0260] microglial cells that have been genetically altered to produce cytokines can also be used for transplantation for the treatment of infectious disease in the central nervous system where access is limited due to the blood brain barrier. Subramanian discloses [0260] glial cells can also be used to produce growth factors or growth factor inhibitors for regeneration of nerve tissue after stroke, as a consequence of multiple sclerosis, amylotropic lateral sclerosis, and brain cancer, and for regeneration after spinal cord injury [0264].
Regarding claim 13, Ezekiel discloses the formation of neuronal-glial precursor cells predominate at day 3 [0012], thereby disclosing the presence of micro-glia precursor cells in the EB spheroid. 
Regarding claim 14, Subramanian discloses the cells may be immortalized [0051].
It would have been obvious to one of ordinary skill to modify the method of Dingle by adding additional microglia or microglia precursor cells to the culture as suggested by Subramanian in order to further induce the pluripotent stem cell types into neural progenitor cells (NPC) in view of the teachings of Subramanian that glial cells can also be used to produce growth factors or growth factor inhibitors for regeneration of nerve tissue and to obtain a brain microphysiological system which more closely resembled an in vivo system. 
One of ordinary skill would have had a reasonable expectation of success in adding the micro-glia or micro-glia precursor  cells in view of the teachings of Subramanian that the glial cells can be used to produce growth factors for regeneration of nerve tissue. 
One of ordinary skill would have been motivated to include the micro-glia or micro-glia precursor cells in the method of producing an in vitro brain microphysiological system in order to obtain a brain microphysiological system which more closely resembled an in vivo system. 

Response to Arguments

Applicant’s arguments, filed 04/22/2022, have been considered but not found persuasive.
1.	Regarding the double patenting rejection under 35 USC 101, (Remarks, page 2)  Applicants request that the rejection be held in abeyance until after the instant claim amendments and remarks are considered and allowable claims are determined.
In reply and contrary to the arguments, a request for abeyance is not a proper reply to a double patenting rejection.  A terminal disclaimed remains required.

Rejections under 35 USC  103
2.	Applicants argue 
Dingle is directed to utilizing post-natal cortical cells in the construction of a spheroid culture. Dingle neither teach or discloses the use of stem cells other than to disavow their use “[t]his approach requires no progenitor or embryonic cell isolation; only postnatal cultures are needed.” See, for example, Dingle, 1“ full paragraph, col. 1, pg. 2575. However, the Office alleges that it would be obvious to one of skill in the art to include stem cells based on Ezekiel. Applicant submits that the use of pluripotent stem cells, requiring the use of maturation factors do not serve the intended purpose of Dingle and teaches away from Dingle. The mere fact that references can be combined does not render the resultant combination obvious unless the prior art also suggests the desirability of the combination, Berghauser v. Dann, 204 USPQ 393 (D.D.C. 1979); ACS Hospital Sys. v. Montefiore Hospital, 732 F.2d 1572, 221 USPQ 929 (Fed. Cir. 1984). Citing references which merely indicate that isolated elements and/or features recited in the claims are known is not a sufficient basis for concluding that the combination of Claimed elements would have been obvious. Ex parte Hiyamizu, 10 USPQ2d 1393 (BPAI 1988). The same
conclusion is true where the references expressly teach away from what the PTO contends is obvious from the references, Jn re Grasseli, 713 F.2d 731, 218 USPQ 769 (Fed. Cir. 1983), or where the examiner's proposed modification would render the prior art version unsatisfactory for its intended purpose, Ex parte Rosenfeld, 130 USPQ 113 (POBA 1961). Accord, In re Gordon, 733 F.2d 900, 902, 221 USPQ 1125, 1127 (Fed. Cir. 1984); In re Kramer, 18 USPQ2d 1415 (Fed. Cir. 1991) (unpublished decision). Accordingly, based on Dingle, one of skill in the art would not substitute the pluripotent cells of Ezekiel and the combination of references fail to render the instantly claimed invention obvious.

	In reply, and contrary to the arguments, the rejections have been recrafted in view of the amendments to the claims.  The rejection of Dingle in view of Ezekiel has been withdrawn and the rejection replaced with Dingle in view of Subramanian. However, the arguments regarding the combination of Dingle with Ezekiel remain pertinent to the extent they apply to Dingle in view of Subramanian.
	Contrary to arguments, Dingle does not teach away from using progenitor cells or embryonic stem cells, Dingle just says the technique can be performed without them. Dingle discloses culturing the cells in media comprising supplements (page 2, left column, “cell isolation and culture”) and further culture in neurobasal media (page 2, left column, bottom paragraph). Starting with different cell types is disclosed throughout the cited references and well known in the art as evidenced by Ezekiel and Subramanian. Dingle does not expressly teach away from nor does the modification render the prior art version unacceptable for its intended use.

	3.	 Applicant’s arguments regarding the rejection of  claims 34 and 37 is moot in view of the cancellation of the claims.

	4.	Applicants argue regarding the rejection of claim 13 and 14 (page 5,top paragraph):
As discussed above, Dingle is based on using post-natal cortical cells. Neither Ezekiel nor Subramanian provide any teachings which would motivate one of ordinary skill in the art to combine these references.

And,

Ezekiel requires the use of stem cells. The fact that Subramanian discusses microglial cells does not cure the deficiencies of Ezekiel since Dingle teaches away from use of stem cells. Moreover, it appears that the Office is using impermissible hindsight to reconstruct Applicant’s invention. Case law has long stated, “[t]he relevant portions of a reference include not only those teachings which would suggest particular aspects of an invention to one having ordinary skill in the art, but also those teachings which would lead such a person away from the claimed invention.” /n re Mercier, 515 F.2d 1161, 1166 (C.C.P.A. 1975). This statement implies that the reference should be considered in its entirety in the determination of obviousness, not just the portions that seem to support the idea of the combination the examiner wants to make. An examiner’s reliance on “isolated teachings of the prior art without considering the over-all context within which those teachings are presented” is improper and should be considered when determining the use of impermissible hindsight. id. The obviousness inquiry should not be focused on the “obviousness of substitutions and differences” but rather on the obviousness of the “invention as a whole.” Aybritech inc. vy. Monaecional Antibodies, inc., 802 F.2d 1367, 1383 Wed. Cir. 1986) (citing Hodash v. Block Drug Co., 786 F.2d 1136 (Red. Cir. 1986)). Applicant submits that the Office has failed to provide any evidence as to why one of ordinary skill in the art would combine these references. For ai least these reasons, claims 13 and 14 are non-obvious over Dingle and Ezekiel as applied to claims 11-16, 32, 33, 35, 36, and 40-43 above and further in view of Subramanian.

	In reply and contrary to the arguments, Ezekiel does not teach away from using stem cells; Ezekiel discloses they are just not required. In fact, Ezekiel discloses the culture method has the potential to be applied to a wide range of neural cell types (page 1280, left column, first paragraph) and does not limit the potential useful neural cell types based upon the method by which they were produced (for example, ES cells or induced pluripotent stem cells).
As discussed above, regarding claims 13 and 14, it would have been obvious to one of ordinary skill to modify the method of Dingle by adding additional microglia or microglia precursor cells to the culture as suggested by Subramanian in order to further induce the pluripotent stem cell types into neural progenitor cells (NPC) in view of the teachings of Subramanian that glial cells can also be used to produce growth factors or growth factor inhibitors for regeneration of nerve tissue and to obtain a brain micro-physiological system which more closely resembled an in vivo system. 
One of ordinary skill would have had a reasonable expectation of success in adding the micro-glia or micro-glia precursor  cells in view of the teachings of Subramanian that the glial cells can be used to produce growth factors for regeneration of nerve tissue. 
One of ordinary skill would have been motivated to include the micro-glia or micro-glia precursor cells in the method of producing an in vitro brain microphysiological system in order to obtain a brain microphysiological system which more closely resembled an in vivo system. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632